Case 5:16-cv-10444-JEL-MKM ECF No. 1105 filed 04/17/20         PageID.27499    Page 1 of 23




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


                                                 Civil Action No. 5:16-cv-10444-JEL-
   In re FLINT WATER CASES                       MKM (consolidated)

                                                 Hon. Judith E. Levy
                                                 Mag. Mona K. Majzoub


            THIRD INTERIM REPORT OF THE SPECIAL MASTER
         REGARDING DATA COMPILATION BASED ON RESPONSES
       TO THE AMENDED ORDER REGARDING COLLECTION OF DATA

        The Court’s Amended Order Regarding the Collection of Data (Dkt. 673)

  (“Order”) requires that Reporting Counsel provide certain specified claims data to

  the Special Master. Specifically, the Order states that Reporting Counsel:

        provide the data specified herein and in the data collection instrument
        (“Census Template”) (attached as Exhibit A in Dkt. 614) for: (a) all
        plaintiffs who are named in any case included in In re Flint Water
        Cases; (b) all named plaintiffs in any case pending in the Eastern
        District of Michigan asserting claims of injury or damage resulting
        from the Flint water contamination; (c) all named plaintiffs in any
        action pending in Genesee County Circuit Court or the Michigan Court
        of Claims asserting injury or damage resulting from the Flint Water
        contamination; and (d) all persons (including entities) who have entered
        into an engagement or retainer agreement with a Reporting Counsel
        with respect to the Flint water contamination but who have not yet filed
        any action.

  Order at 7. The Order further specifies:

        Reporting Counsel shall provide the information identified in the
        Census Template for each “injured party” subject to this Order. To
        assure that the information is provided in a consistent and usable




                                             1
Case 5:16-cv-10444-JEL-MKM ECF No. 1105 filed 04/17/20            PageID.27500      Page 2 of 23




         format, Reporting Counsel shall provide the information using an excel
         version of the Census Template that the Special Master will provide to
         counsel. If Reporting Counsel maintain data in a format that is not
         readily transferred to an Excel format, then Reporting Counsel shall
         propose an alternative format provided that the same information
         categories are included and that the data is compiled in an electronic
         format (such as a database).

  Id. at 8. The Order further states:

         If more than one firm represents a plaintiff or prospective plaintiff,
         counsel shall designate one firm as the Reporting Counsel. All counsel
         representing plaintiffs in this proceeding shall be responsible for
         ensuring that all claims relating to the Flint water contamination are
         registered in accordance with this Order and shall coordinate with
         Reporting Counsel to avoid submission of the same claim by multiple
         counsel.

  Id. at 8. Additionally, the Order provides that the Special Master “will establish a

  secure FTP or similar site and Reporting Counsel shall post the reports to that site.”

  Id. at 9.

                               PROCESS AND RESULTS

         The Special Master established a secure site for each law firm that submitted

  claim data. Only the designated law firm and the Special Master have access to the

  law firm’s site. The Special Master created and circulated an electronic data

  collection template to enable the firms to compile data in a uniform format. As of

  the date of this report, fourteen law firms have provided claim data, and many firms

  have provided updates to their original submissions.1 The information summarized


  1
   The firms submitting data are: Motley Rice, LLC (data previously provided by Berezofsky Law
  Group, LLC); Cuker Law Firm, LLC; Loevy & Loevy (data previously provided by Goodman,



                                               2
Case 5:16-cv-10444-JEL-MKM ECF No. 1105 filed 04/17/20                PageID.27501       Page 3 of 23




  in this Third Interim Report reflects data received from Reporting Counsel as of

  March 7, 2020.

         The Order requires Reporting Counsel to provide updated data at 45-day

  intervals. The Special Master has continued to compile and analyze the data as more

  firms have submitted data and as Reporting Counsel have provided updates and/or

  additional data.

         The total number of injured party records has increased since the Second

  Interim Report by 2,511. There are a total of 33,459 injured party records. Of these,

  the total number of injured parties2 who have retained counsel (before accounting

  for duplicates) is 21,587, an increase of 1,960 since the Second Interim Report.




  Hurwitz & James, P.C.); Levy Konigsberg LLP; Marc J. Bern & Partners LLP; Napoli Shkolnik
  PLLC; Pitt McGehee Palmer & Rivers P.C.; The Sanders Law Firm, PC; Sawin Law Firm, Ltd.;
  The Fieger Law Firm; Valdemar L. Washington PLLC; McAlpine PC; Sinas Dramis; and the
  Oliver Law Group.
  2
    The use of the term “injured party” in this Third Interim Report is simply a term of convenience
  to indicate a person’s assertion of claims of injury or damage from alleged contaminant exposure
  and should not be construed as any finding, conclusion or determination of any injury, damage or
  contaminant exposure by any specific person.




                                                  3
Case 5:16-cv-10444-JEL-MKM ECF No. 1105 filed 04/17/20                  PageID.27502        Page 4 of 23




                     SUMMARY OF AGGREGATE CLAIM DATA

         Reporting Counsel identified a total of 33,459 injured party records, including

  11,872 records that Reporting Counsel have identified as non-client contacts

  (referred to herein as “additional contacts”). The total number of injured party

  records excluding the additional contacts (i.e. injured parties who have retainer

  agreements) 3 is 21,587 – a net increase of 1,960 since the last Report.4

         The Special Master has identified 3,369 injured party records that appear to

  be duplicates among those who have retained counsel – meaning that the same

  injured party appears to be identified more than once in the lists of retained clients

  submitted by Reporting Counsel.5 This net number of potential duplicates is 269

  lower than the number reported in the Second Interim Report. I have defined



  3
     This Third Interim Report divides the injured parties into two categories: those who have
  formally retained lawyers to represent them in litigation related to the Flint water matter and those
  who have contacted and provided information to lawyers but who, according to counsel, have not
  yet formally executed a retainer agreement. For purposes of the current Third Interim Report, the
  former category (those who retained lawyers) includes 850 injured parties who retained a former
  law firm of one Reporting Counsel but have not executed a retainer agreement with the Reporting
  Counsel’s new law firm. The Special Master has also received lists of Notices of Intent that have
  been filed with the State. The Special Master is working with Reporting Counsel to confirm that
  these individuals have been included in the claim data submissions.
  4
     The 21,587 includes 431 instances where a firm submitted multiple “claims” for the same
  claimant as two separate injured parties listed on the report (e.g., both as a property owner and
  individual claim, or as two property damage claims). Excluding these would indicate 21,156
  injured parties (33,028 including the additional “contacts”) before further duplication adjustment
  described below.
  5
     This count does not include duplication among or with the additional contacts, which may be
  significant. Some of the potential duplicates identified (119) are a third or fourth matched record
  of two records already matched as potential duplicates.



                                                   4
Case 5:16-cv-10444-JEL-MKM ECF No. 1105 filed 04/17/20               PageID.27503       Page 5 of 23




  potential duplicates based on the following protocol: (i) electronic identification of

  any injured party record that shows the same first and last name and date of birth as

  another injured party record, and (ii) a manual review of records indicating likely

  duplication among any injured party record that matches another injured party record

  by: (a) last name and date of birth, (b) first name and date of birth, or (c) last name

  and first initial where one record had no date of birth.

         The Special Master previously provided Reporting Counsel with detailed lists

  of apparent duplicate entries and has incorporated responses from Reporting Counsel

  to derive the numbers reported herein. Generally, it is reasonable to assume that the

  total number of non-duplicate injured parties (excluding additional contacts)

  identified in the data is approximately 19,412 (21,156 minus one-half of 3,250

  potential duplicates appearing twice and minus 119 potential duplicate records

  appearing a third (or more) time).6 The charts and tables in this Third Interim Report

  subtract only duplicate claims relevant to the particular table.

         Many submissions were missing information. The Special Master has worked

  with Reporting Counsel to identify such information, and many counsel have

  continued to supplement their submissions. For example, many submissions are




  6
    The count of duplicates is based on the best available data. Until Reporting Counsel confirm
  each duplicate and determine which record is the correct one, we assume all records identified as
  potential duplicates are in fact duplicates and we therefore reduce the counts accordingly for
  purposes of the aggregate count.



                                                 5
Case 5:16-cv-10444-JEL-MKM ECF No. 1105 filed 04/17/20         PageID.27504     Page 6 of 23




  missing a date of birth for the injured party. This affects both the count of duplicates

  and the count of individuals who would be classified as minors. There are 1,879

  individuals identified as (non-business type) injured parties who have retained

  counsel whose dates of birth were not provided in the submissions. There are an

  additional 5,630 individuals missing dates of birth among the additional contacts

  submitted to the Special Master.

         In some cases, the data was provided in formats different than that requested

  in the Census Template. In order to provide this Third Interim Report, the Special

  Master has (as much as feasible) reconciled and conformed the data. The following

  section of this Third Interim Report provides details on the categories of injured

  parties.

                      INJURED PARTY AND CLAIM TYPES

         The Census Template requested that claims be identified as an injured party

  type of either individual, business or other. The breakdown of injured party types

  identified in the submissions are set forth in the chart below.




                                             6
Case 5:16-cv-10444-JEL-MKM ECF No. 1105 filed 04/17/20                        PageID.27505       Page 7 of 23




                                             Injured Party Type7
                                                  (b) Potential            (c)                 (d)
                                       (a)
                           Total                  Duplicates of      Potential 3rd      Total Without
                                      Total
                           With                   Same IP Type         Duplicate      Add'l Contacts Less
                                     Without
                           Add'l                Identified Among   Identified Among        Potential
                                      Add'l       Total Without      Total Without
                          Contacts                                                        Duplicates
                                     Contacts     Add'l Contacts     Add'l Contacts   (=(a) ‐ 1/2 (b) ‐ (c))
   Individual             29,237     20,927          3,192              117                 19,214
   Property Owner           590        590             2                  0                   589
   Business/
                            69         62              0                  0                    62
   Business Owner
   Other                     2          2              0                  0                     2
   Blank                   3,561        6              0                  0                     6
   Total
   (adjusted for
   potential duplicates   33,459     21,587          3,194              117                 19,873
   only within same IP
   type)



           The Census Template also requested information on whether the claim type

  was for personal injury (PI), wrongful death (WD), property damage (PD), or a




  7
    Potential duplicates listed do not include duplication among or with the additional contacts. This
  chart counts separately (and does not count as duplicates) instances where the same firm submitted
  multiple injured party records for the same claimant for different injured party types. Thus, where
  a Reporting Counsel submitted a separate individual, property owner, and business owner record
  for the same claimant, that is counted three times in this chart, which is why the count in this chart
  is higher than the number of total claimants identified earlier. This chart thus counts ‘claims’ not
  claimants and a claimant might be counted in several categories in this chart. (If a Reporting
  Counsel identified an injured party but listed more than one claim type in a single injured party
  record, such claimants are counted once.) There are a total of 19,412 unique injured parties in this
  chart (excluding additional contacts).

  The template requested counsel to identify the “injured party type” as individual, business or other,
  and to identify the “claim type” as personal injury, wrongful death, property damage, or a
  combination thereof. One firm adopted “property owner” as an injured party type, and all such
  records listed the “claim type” as property damage.



                                                      7
Case 5:16-cv-10444-JEL-MKM ECF No. 1105 filed 04/17/20                               PageID.27506         Page 8 of 23




  combination thereof. The breakdown of claim types identified in the submissions

  are set forth in the chart below.

                                                      Type of Claim8
                                                                      (b)                                       (d)
                                                                  Potential         (c) PI‐only or PD‐   Total Without
                                                (a)                                   only Potential
                                 Total                           Duplicates of                                Add'l
                                               Total                               Duplicate Excluded
                                 With                            Same Claim                              Contacts Less
                                              Without                              Where a Matched
                                 Add'l                           Type Among        PI‐PD Record Kept,
                                                                                                            Potential
                                               Add'l
                                Contacts                          Total w/o          or Potential 3rd      Duplicates
                                              Contacts
                                                                    Add’l          Duplicate Excluded    (=(a) ‐1/2 (b) ‐
                                                                   Contacts                                    (c))
      Individual/Property Owner Injured Parties (non‐business)
      PI and WD subtotal        25,754        18,238                1,862                 421                16,886
                        PI        19,367          14,060                   1,586                  411            12,856
                PI and PD          6,287           4,080                     276                   10             3,932
           WD; PI and WD              59              58                       0                    0                58
      WD and PD; WD, PD
                                         41             40                    0                      0                40
                     & PI
      PD‐only                     751           751                   1                    84                 667
      Don't know/blanks          6,885         2,536                  37                  325                2,193
      Total (without
      business claims)
      (adjusted for potential   33,390        21,525                1,900                 830                19,745
      duplicates only within
      same Claim Type)




  8
    Potential duplicates listed do not include duplication among or with the additional contacts. This
  chart counts separately (and does not count as duplicates) instances where the same firm submitted
  multiple injured party records for the same claimant for different injured party types. Thus, where
  a Reporting Counsel submitted a separate individual, property owner, and business owner record
  for the same claimant, that is counted three times in this chart. Potential duplicates in this chart
  include only those where matched records were of the same injured party and claim type (e.g.,
  both PI or both PD). In cases where one matched record was PI and the other was PI/PD, the
  PI/PD record was kept, and the PI-only record was excluded. Similarly, where one matched record
  was PD and the other was PI/PD, the PI/PD record was kept, and the PD-only record was excluded.
  Claims are not counted as potential duplicates where one record was PD-only and the other PI-
  only, or where it appeared the same firm submitted multiple PD claims for different properties.
  Records with blank or “don't know” claim types that matched to records with identified clam types
  are excluded as duplicates in the chart above and the record with the known claim category is
  retained. Business claims are separately identified in the chart.



                                                             8
Case 5:16-cv-10444-JEL-MKM ECF No. 1105 filed 04/17/20                     PageID.27507          Page 9 of 23




                                           Type of Claim (Continued)
                                      (a)               (b)            (c) PI‐only or PD‐only           (d)
                       Total                        Potential           Potential Duplicate       Total Without
                                     Total
                       With                        Duplicates of        Excluded Where a          Add'l Contacts
                                    Without
                       Add'l                     Same Claim Type       Matched PI‐PD Record       Less Potential
                      Contacts       Add'l       Among Total w/o       Kept, or Potential 3rd       Duplicates
                                    Contacts      Add’l Contacts        Duplicate Excluded      (=(a) ‐1/2 (b) ‐ (c))
   Business/Business Owner Claims
   Business – PI       13              8                 0                       0                       8
   Business – PI/PD      3             1                 0                       0                       1
   Business – PD        51            51                 0                       0                      51
   Business ‐ Unk        2            2                  0                       0                       2
   Business – Total     69            62                 0                       0                      62


         The Census Template initially requested information intended to determine

  whether claims of injury are based primarily on lead exposure or whether there are

  claims of injury due to exposure to other substances. Based on the data submitted,

  it appeared that this question was interpreted differently by Reporting Counsel. For

  example, some firms listed the physical symptoms complained of; others listed

  allegations of toxic exposure; and some listed the type of claimant — such as a

  property owner or business owner. The Special Master therefore requested that

  Reporting Counsel provide details on the category of personal injuries being alleged

  to the extent such information was not previously provided. The Special Master has

  received injury information on 19,931 of 20,785 injured party records (20,785 is the

  total 21,587 records (exclusive of additional contacts and before reduction for

  duplication) less 802 records with a claim type of only property damage). The

  following chart provides a summary of the categories of personal injuries reflected




                                                    9
Case 5:16-cv-10444-JEL-MKM ECF No. 1105 filed 04/17/20                         PageID.27508            Page 10 of
                                      23



  in these submissions.

                                          Personal Injury Categories
                          (excluding records with only property damage claim types)9
                                                                          (C)           (d) Total Without
                               Total        (a) Total
                                                            (b)        Potential       Additional Contacts
                               With         Without
        Category                                         Potential       Third            Less Potential
                               Add'l          Add'l                    Duplicate
                                                         Duplicates                         Duplicates
                              Contacts      Contacts                   Excluded        (= (a) ‐ 1/2 (b) ‐ (c))
Lead exposure ‐ child
(based on water test
                                2,591        2,546            68           0                   2,512
results at residence or
blood lead level tests)
Lead exposure – other          22,475        14,954          1,652        34                  14,094
Cognitive Impairment
alleged to be a result of       8,108        7,057           493           7                   6,804
lead exposure
Legionella                       103          103             0            0                    103
Skin Rash/Irritation            9,281        6,750           477           6                   6,506
Hair Loss                       4,395        3,240           158           3                   3,158
Respiratory Issues              2,583        1,839            62           0                   1,808
Infectious Disease              1,121        1,106            6            0                   1,103
Neurological                    7,931        5,906           166           2                   5,821
ADHD/Behavioral                 6,353        5,661           244           1                   5,538
Digestive/
                                5,171        3,673           114           0                   3,616
gastrointestinal
Kidney disease                   876          824             10           0                    819
Headaches                       3,833        2,385            56           0                   2,357
High Blood Pressure             3,503        3,440            98           1                   3,390
Emotional/
                               21,402        13,881          1,314        23                  13,201
psychological

  9
     Potential duplicates listed do not include duplication among or with the additional contacts. There are
  854 injured parties who have retained counsel who did not provide injury data. There are 4,351 additional
  contact records that do not contain any injury information. This chart identifies only the injury types that
  were on the designated list of injuries for data collection purposes. Injured parties are counted multiple
  times if multiple injury categories were reported.

  The lead exposure–other category includes claims of both adults and minors – some of which do have water
  or BLL test results. The category lead exposure-child includes claims where the date of birth provided
  would indicate the claimant was an adult. The Legionella category includes injured parties referencing
  Legionella or Legionnaires, including possible Legionella, potential Legionella exposure and injuries
  secondary to Legionella.




                                                        10
Case 5:16-cv-10444-JEL-MKM ECF No. 1105 filed 04/17/20                            PageID.27509            Page 11 of
                                      23



                                     AGE OF INJURED PARTIES

          The following chart provides a breakdown of the age of injured parties for

  individuals for whom date of birth was provided.

                                        Injured Parties by Year of Birth
                (Excluding Property Damage‐only Claim Types and Business Injured Party Types)10
                                                                                     (c)
                                                                    (b)                                (d)
                                                     (a)                          Potential
                                         Total                   Potential                       Total Without
                                                    Total                        Duplicates
                                         With                    Duplicates                      Add'l Contacts
                                                   Without                      Missing DOB
                                         Add'l                    (within                        Less Potential
                                                    Add'l                       and Potential
                                        Contacts                 same age                          Duplicates
                                                   Contacts                          3rd
                                                                  group)                        (=(a) ‐ 1/2 (b) ‐ (c))
                                                                                 Duplicates
   DOBs 2017‐2019                            191           157              2              0                      156
   DOBs 2015‐2016                            825           678             93              3                      629
   DOBs 2008‐2014 (6 or younger as
                                           3,804       3,137             500              15                   2,872
   of 12/31/14)
   Subtotal 6 or Younger on 12/31/14
                                         4,820       3,972          595              18                3,657
            or after (DOBs 2008‐2019)
   DOBs 2003‐2007 (7‐11 yrs old as of
                                           2,564       2,147             348               8                   1,965
   12/31/14)
   DOB's 1997‐2002 (12‐17 yrs old as
                                           2,018       1,494             174               2                   1,405
   of 12/31/14)
    Subtotal under 18 on 12/31/14 or
                                         9,402       7,613         1,117             28                7,027
              after (DOBs 1997‐2019)
   DOB's pre‐1997 (18+ as of
                                          15,738    11,292         1,498             47               10,496
   12/31/14)
   Total with DOBs                        25,140    18,905         2,615             75               17,523

   Blank or invalid DOBs                   7,499     1,869          24              298                1,559
   Total
   (excluding property damage‐only or   32,639      20,774         2,639            373               19,082
   business claims)




  10
     Potential duplicates listed do not include duplication among or with the additional contacts.
  This chart excludes records with only property damage claim types or records with
  business/business owner or property owner injured party types. The category of “Potential
  Duplicates (within same age group)” are records matched with the same date of birth. The category
  “Potential Duplicates Missing DOB or Potential 3rd Duplicates” are records (i) without a DOB
  matched to a record already included with a DOB, and in such cases, the record with the DOB is
  counted and the one without excluded as a duplicate, or (ii) records matched as a third potential
  duplicate to two records already matched, and the third such record is excluded.



                                                      11
Case 5:16-cv-10444-JEL-MKM ECF No. 1105 filed 04/17/20                   PageID.27510       Page 12 of
                                      23



                       INJURED PARTIES WITH CASE FILING

         The Template asked Reporting Counsel to provide case filing information if

  a case had been filed. There are approximately 600 unique case numbers identified

  in the data against defendants other than the United States/EPA. The Special Master

  also collected information on cases and notice of claim filings against the United

  States/EPA.

         The following chart provides the count of injured parties, by age, who

  identified a case filed against defendants (other than the United States/EPA), broken

  down by the jurisdiction (federal, federal and state, or state). The charts identify

  potential duplicates only in those instances where the matching records each

  identified a case filing. In cases where the matching records each identified a case

  filing and the party’s date of birth, the chart adjusts the count to include only one

  such record. In cases where the matching records each identified a case filing but

  one did not provide the date of birth, the record with the date of birth is included and

  the record without a date of birth is excluded as a duplicate for these purposes.11




  11
     There are approximately 4,150 injured parties in the data that have been identified as plaintiffs
  in actions against the United States but that have not filed an action against other defendants.



                                                  12
Case 5:16-cv-10444-JEL-MKM ECF No. 1105 filed 04/17/20                                 PageID.27511           Page 13 of
                                      23


                    Injured Parties by Year of Birth and Case Filing Jurisdiction Identified in Data:
                         Cases Against Defendants Other Than Actions Against the USA/EPA
                                      (Counts shown are of Injured Parties – not cases)12
                                                                                                    (f)
                                                                                                  Potential        (g)
                               (a)            (b)                                    (e)          Duplicate     Total Less
                                                             (c)        (d)
                             Federal      Federal &                               Potential     Without DOB     Potential
                                                         State Case    Total
                              Case        State Case                              Duplicates      and With      Duplicates
                                                                                                 DOB or 3rd   (=(d)‐1/2(e)‐(f))
                                                                                                  Duplicate

  DOBs 2017‐2019                     12              0            17         29             0             0                29

  DOBs 2015‐2016                 115                89            25      229              16             0                221
  DOBs 2008‐2014 (6 or
  younger as of                  538              500            135    1,173              45             0             1,151
  12/31/14)
  Subtotal 6 or Younger
    on 12/31/14 or after       665           589            177        1,431         61              0             1,401
          (DOBs 2008‐19)
  DOBs 2003‐2007 (7‐11
                                 386              306             98      790              32             0                774
  yrs old as of 12/31/14)
  DOB's 1997‐2002 (12‐
  17 yrs old as of               297              154             54      505              20             0                495
  12/31/14)
   Subtotal under 18 on
        12/31/14 or after     1,348         1,049           329        2,726         113             0             2,670
       (DOBs 1997‐2019)
  DOB's pre‐1997 (18+
                              2,216           1             84         2,301         53              4             2,271
  as of 12/31/14)
  Total with DOBs             3,564         1,050           413        5,027         166             4             4,940
  Blank or invalid DOBs        419            2              5         426            3             11              414

  Total                       3,983         1,052           418        5,453         169            15            5,354




  12
     The category of “Federal & State Cases” consists of injured party records that identified “federal
  and state” as the jurisdiction of case filing and/or provided both a state and federal case filing on
  a single record submitted by one counsel. The category of “Potential Duplicates” consists of
  records matched with the same dates of birth. The category “Potential Duplicate Without DOB
  and With DOB or 3rd Duplicate” are records without a DOB matched to a record with a DOB, and
  in such cases the record without a DOB is excluded as a duplicate and the record with a DOB is
  retained, and records identified as third duplicate record.




                                                             13
Case 5:16-cv-10444-JEL-MKM ECF No. 1105 filed 04/17/20                  PageID.27512        Page 14 of
                                      23



                                      WATER TESTING

         A total of 3,626 injured party records (plus 2,361 of the additional contacts)

  reported having one or more water tests performed.13 Approximately 68% of those

  reporting that a test was performed provided test results. The following two charts

  provide a breakdown of dates of water testing and the age of the injured parties,

  respectively, for injured parties stating that a water test was performed. Potential

  duplicates accounted for in the following two charts include only those identified

  potential duplicates where both matching records reported having a water test.

                                Water Tests Performed: Dates of Tests
                                                 (b) Potential     (c) Potential            (d)
                                    (a)
                                                  Duplicates       Duplicate of       Total Without
    Dates of       Total with      Total
                                                 Among Total       Record Kept        Add'l Contacts
   Water Tests       Add'l        Without
                                                   Without        with Test Date      Less Potential
   Performed        Contacts       Add'l
                                                     Add'l         or Potential         Duplicates
                                  Contacts
                                                   Contacts       Third Duplicate    (=(a) ‐ 1/2 (b) ‐ (c))
   Blank/Invalid      169            169                7                9                   157
       2014            5               5                1                0                     5
       2015           276            160                5                1                   157
       2016          5,074          2,992             178                5                  2,898
       2017           380            256               26                0                   243
       2018           66              33                0                0                    33
       2019           16              10                0                0                    10
       Total         5,986          3,625             217               15                  3,502




  13
      This count is based on records that answered “yes” or “pending” to the question were “water
  test(s) performed?” or where data on water testing was otherwise provided. The instructions to
  the Template indicated that the Template seeks data on the lead level in the water. Dates are based
  on the test date reported in the main reporting Template (additional test dates were provided on
  some injured parties in an Addendum to the Template).



                                                  14
Case 5:16-cv-10444-JEL-MKM ECF No. 1105 filed 04/17/20                   PageID.27513         Page 15 of
                                      23



         The age of these injured parties reporting that a water test was performed is

  summarized in the following chart.

                      Water Tests Performed: Injured Parties by Year of Birth
                                                              (b)
                                                          Potential     (c) Potential         (d)
                                               (a)
                                   Total                  Duplicates    Duplicate of    Total Without
                                              Total
                                   With                     Among       Record Kept     Add'l Contacts
                                             Without
                                   Add'l                     Total      With DOB or     Less Potential
                                              Add'l
                                  Contacts                 Without      Potential 3rd     Duplicates
                                             Contacts
                                                             Add'l        Duplicate     (=(a)‐ 1/2(b) ‐ (c))
                                                           Contacts
   DOBs 2017‐2019                      13             3             0              0                     3
   DOBs 2015‐2016                      96            57             0              0                    57
   DOBs 2008‐2014 (6 or
                                      447         250               8              0                   246
   younger as of 12/31/14)
     Subtotal 6 or Younger on
              12/31/14 or after     556        310            8              0                 306
             (DOBs 2008‐2019)
   DOBs 2003‐2007 (7‐11 yrs
                                      328         192              11              0                   187
   old as of 12/31/14)
   DOB's 1997‐2002 (12‐17
                                      264         147              10              0                   142
   yrs old as of 12/31/14)
         Subtotal under 18 on
      12/31/14 or after (DOBs      1,148       649           29              0                 635
                    1997‐2019)
   DOB's pre‐1997 (18+ as of
                                   3,787      2,489          166             4                2,402
   12/31/14)
   Total with DOBs                 4,935      3,138          195             4                3,037
   Blank or invalid DOBs           1,051       487            3              20                466
   Total                           5,986      3,625          198             24               3,502

         The Census Template also requested information on the results of the water

  testing. In the following chart summarizing the reported results of the water testing,

  potential duplicates include only those where the matching records each included

  water test results. In cases where the matching records each included testing results




                                                 15
Case 5:16-cv-10444-JEL-MKM ECF No. 1105 filed 04/17/20                       PageID.27514           Page 16 of
                                      23



  in the same category (e.g., both 5 and under), the total count excludes the duplicate.

  In cases where the matching records provided differing test results, the record with

  the higher reported result category is included and the lower (or to be clarified) result

  is excluded as a duplicate.14

                        Water Lead Level Testing Results (all testing years) 15

                                           (a)       (b) Potential     (c) Potential
                                                                       Duplicate of      (d) Total Without
                            Total with    Total       Duplicates
   Results: Lead Level in                                            Record Kept with   Add'l Contacts Less
                              Add'l      Without     Among Total
   Water (ppb)                                                       Higher Result or   Potential Duplicates
                             Contacts     Add'l        w/o Add'l       Potential 3rd     (=(a) ‐ 1/2 (b) ‐ (c))
                                         Contacts      Contacts          Duplicate

   Negative, None
                              2,894       1,609           78               20                  1,550
   Normal, 0
   5 and under                1,679        972            34                8                   947
   Above 5 to 15               445         271            6                 0                   268
   Greater than 15             512         318            6                 0                   315
   Other range or to
                               135         135            6                 6                   126
   clarify
   Blank, N/A, pending,
                             27,794       18,282         n/a              n/a                    n/a
   Unknown
   Grand Total               33,459       21,587

  14
      In cases of claims identified as potential duplicates where only one record provided test results
  and the other(s) did not, only one result is thus recorded and therefore no duplicate adjustment is
  necessary.
  15
       The test results are listed in ppb. Where a unit of measure was not expressly stated in the
  submission, numbers listed between 0.0001 and 0.09 were converted (x10000). Results include
  some values provided as “1 liter calculated (PPB).” The category of “other range or to clarify”
  includes results between 0.1 and 0.9 where unit of measure not provided, records with multiple
  differing results provided for calculated values and varied smaller bottle sizes, and other results to
  be clarified with counsel or results that were listed only as high, low, positive, or otherwise unclear.
  The category “blank, N/A, pending, unknown” includes both injured party records that indicated
  a test was performed but results were not provided (blank) or were listed as N/A or pending or
  similar, and also includes injured party records that did not indicate that a test was performed.
  Where multiple test results have been provided in the reporting form, the Special Master has sought
  to incorporate the higher category of result. Potential duplicates do not include duplication among
  or with the additional contacts.




                                                    16
Case 5:16-cv-10444-JEL-MKM ECF No. 1105 filed 04/17/20              PageID.27515      Page 17 of
                                      23




                           BLOOD LEAD LEVEL TESTING

         A total of 4,147 injured parties (plus 477 additional contacts) report having

  one or more blood lead level tests performed. Approximately 57% of those 4,147

  reporting a test was performed provided results.16 The age of the injured parties for

  those reporting that a blood test was performed is summarized in the following chart,

  accounting for a reduction for potential duplicate records identified. Potential

  duplicates in the chart below include only those identified potential duplicates where

  both matching records reported having a blood lead test performed. (If only one

  matched record did so, the records are not treated as potential duplicates for these

  purposes).




  16
    The counts do not include records submitted as only claim types of property damage. The 57%
  excludes those providing results with test dates before April 2014.



                                               17
Case 5:16-cv-10444-JEL-MKM ECF No. 1105 filed 04/17/20                 PageID.27516      Page 18 of
                                      23



        Blood Lead Level Testing: Injured Parties Indicating Testing Done by Dates of Birth17
                                                                   (b) Potential          (c)
                                                        (a)
                                                                    Duplicates     Total Without
                                      Total with       Total
                                                                   Among Total     Add'l Contacts
                                        Add'l         Without
                                                                     Without       Less Potential
                                       Contacts        Add'l
                                                                       Add'l         Duplicates
                                                      Contacts
                                                                     Contacts      (=(a) ‐ 1/2 (b))
   DOBs 2017‐2019                               10               9             0                      9
   DOBs 2015‐2016                              267           241              13                235
   DOBs 2008‐2014 (6 or younger
                                           1,415          1,297               95               1,250
   as of 12/31/14)
           Subtotal 6 or Younger on
     12/31/14 or after (DOBs 2008‐      1,692          1,547            108            1,493
                              2019)
   DOBs 2003‐2007 (7‐11 yrs old as
                                               862           798              51                773
   of 12/31/14)
   DOB's 1997‐2002 (12‐17 yrs old
                                               393           340              10                335
   as of 12/31/14)
    Subtotal under 18 on 12/31/14
                                        2,947          2,685            169            2,601
          or after (DOBs 1997‐2019)
   DOB's pre‐1997 (18+ as of
                                        1,659          1,447            36                     1,429
   12/31/14)
   Total with DOBs                      4,606          4,132            205            4,030

   Blank or invalid DOBs                  18            15               1               15

                                        4,624          4,147            206            4,044
   Total




  17
     The counts are based on injured party records that answered “Yes” to the question “was blood
  lead level test(s) performed.” The counts include responses of “pending” and exclude records
  submitted only as “property damage” claim types.



                                                 18
Case 5:16-cv-10444-JEL-MKM ECF No. 1105 filed 04/17/20         PageID.27517    Page 19 of
                                      23



        The Census Template also requested information on the results of the blood

  lead level testing. The following provides counts of blood lead level test results by

  category of result (excluding test dates identified as pre-April 2014). In the

  following charts, potential duplicates include only those where the matching records

  each included test results. Where the matching records both contained test results

  that were in the same category (e.g., both less than 3), the count is adjusted to show

  only one such record. Where the matching records provided different test results, the

  record with the higher reported result is included and the lower (or to be clarified)

  result is excluded as a duplicate.




                                           19
Case 5:16-cv-10444-JEL-MKM ECF No. 1105 filed 04/17/20                         PageID.27518          Page 20 of
                                      23


                           COUNTS OF BLOOD LEAD LEVEL TEST RESULTS IN DATA18
                 (Excluding Pre‐April 2014 Test Dates and Property Damage Only Claim Types)
                                                   ALL AGES
                                                                (b)         (c)
                                                                                              (d)
                                                   (a)      Potential   Potential
                                       Total                                           Total w/o Add'l
                                                  Total     Duplicates  Duplicate
                                       with                                             Contacts Less
            Results (ug/dL)                      Without      Among     of Record
                                       Add'l                                              Potential
                                                  Add'l     Total w/o   Kept With
                                     Contacts                                            Duplicates
                                                 Contacts      Add’l   Higher Test
                                                                                     (=(a) ‐ 1/2 (b) ‐ (c))
                                                             Contacts     Result
   Negative/ None/Normal/0              78          78           0             1                77

   Less than 3                        1,102       1,099         14             6               1,086

   "<3.3"                              331         330           0             4               326

   3 to 4.9                            408         406           6             2               401

   5 to 8.9                            111         110           2             0               109

   9 or higher                          63          63           2             0                62

   Other range or to clarify           269         268           0             7               261

   Blank, N/A, pending, invalid       30,277      18,420
   Total (excluding property
                                      32,639      20,774
   damage‐only claims)



  18
      The test results are listed in mcg/dL (ug/dL). Where the unit of measure was not expressly
  stated or unknown in the submission (e.g., not stated as ug/dL or mcg/dL or mg/dL), numbers
  listed as less than 0.03 were converted (x1000) and numbers of 1 or greater were left as is (reflected
  here as ug/dL). The category “other range or to clarify” includes results between 0.03 and 0.9
  where the unit of measure was not provided or otherwise unclear to be clarified with counsel, and
  also includes results provided as “<” a number other than 3 or 3.3, or “>” than a value, or listed
  only as high, low, positive, or otherwise unclear.

  The category “blank, N/A, pending, invalid” includes both injured party records that indicated a
  test was performed but results were not provided (blank) or were listed as N/A or pending or
  similar, and injured party records that did not indicate that a test was performed. The category
  “blank, N/A, pending, invalid” in these charts also includes records where the test date was before
  April 2014. Where multiple test results have been provided, the Special Master has sought to
  incorporate the higher category of result identified in the reporting addendums, and where a pre-
  April 2014 test date was provided in the main Reporting Sheet has looked to identify tests dates of
  April 2014 or later if provided, in the Addendums, which may have been lower than the pre-April
  2014 result.

  Counts exclude records submitted with only claim type of property damage.




                                                         20
Case 5:16-cv-10444-JEL-MKM ECF No. 1105 filed 04/17/20                         PageID.27519          Page 21 of
                                      23



           The following provides details on these test results only for injured parties six

  or younger in the period 2014 through 2016 (those with dates of birth in the years

  2008 through 2016).

                             COUNTS OF BLOOD LEAD LEVEL TEST RESULTS IN DATA19
                 (Excluding Pre‐April 2014 Test Dates and Property Damage Only Claim Types)
                                         Children with DOBs 2008‐2016
                                     (Six or Younger in 2014 through 2016)
                                                                                (c)
                                                 (a)        (b) Potential                            (d)
                                     Total                                   Potential
                                                Total        Duplicates                       Total w/o Add'l
                                     With                                   Duplicate of
           Results (ug/dL)                     Without      Among Total                        Contacts Less
                                     Add'l                                  Record Kept
                                                Add'l        w/o Add’l                     Potential Duplicates
                                    Contacts                                With Higher
                                               Contacts       Contacts                      (=(a) ‐ 1/2 (b) ‐ (c))
                                                                            Test Result
   Negative/
                                      16         16              0               0                  16
   None/Normal/0
   Less than 3                        431       431              6               0                 428
   "<3.3"                             165       165              0               2                 163
   3 to 4.9                           135       133              6               2                 128
   5 to 8.9                           62         62              2               0                  61
   9 or higher                        31         31              2               0                  30
   Other range or to clarify          67         66              0               4                  62
   Blank, N/A, pending,
                                     3,722     2,911            n/a             n/a                 n/a
   invalid
   Total (excluding
   property damage only              4,629     3,815
   claims)




  19
       See footnote 18, supra.



                                                       21
Case 5:16-cv-10444-JEL-MKM ECF No. 1105 filed 04/17/20      PageID.27520    Page 22 of
                                      23



                         COGNITIVE FUNCTION TESTING

        The claim data shows 31 injured parties reported having a cognitive function

  test performed.



  Date: April 17, 2020                 /s/ Deborah E. Greenspan
                                       Deborah E. Greenspan
                                       Special Master




                                         22
Case 5:16-cv-10444-JEL-MKM ECF No. 1105 filed 04/17/20        PageID.27521    Page 23 of
                                      23



                            CERTIFICATE OF SERVICE

        I certify that on April 17, 2020, I electronically filed the foregoing document

  with the Clerk of the Court using the Court’s ECF system, which will send

  notification of such filing to attorneys of record.



  Date: April 17, 2020                    /s/Deborah E. Greenspan
                                          Deborah E. Greenspan
                                          Special Master




                                             23
